Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the step of receiving” in claim 2, “the step of validating” in claim 3, and “ the step of validating” in claims 4 & 10.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim 1 elements “the step of receiving”, claims 3 , 4 & 10 elements “the step of validating” are limitations that invoke 35 U.S.C. 112, sixth paragraph. The written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function.
Pursuant to 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181, applicant should:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)           State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
	
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 & 10 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim subject matter which applicant regards as the invention.
Claims 2-4 & 10 recite the limitations “the step of” in preamble. There is insufficient antecedent basis for these limitation in these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 5-6, & 13-15 are rejected under 35 USC 103 as being unpatentable over Herberg (US20150319142 as mentioned in IDS dated 5/29/2020) in view of Verma (US 201503043909) 
 
Regarding claim 1, a method for registering a mobile device, the method comprising: receiving at the mobile device a machine readable optical label, [[0043] The QR code (machine readable optical label) may be communicated to the customer 102 and/or the customer device 104. The QR code may be communicated via an OOB network. For example, the QR code may be included in a MMS message communicated to the customer device 104. Additionally, the QR code may be mailed to the customer 102. Additionally still, the QR code may be included in an email message sent to the customer 102.] 
Including authentication data and security information; [0041] The QR code may include a uniform resource locator (URL), the temporary identifier, the provider CRT, the provider public key (which may be included in the provider CRT), the OTP, and CSR content. One or more of the URL, the temporary identifier, the provider CRT, the provider public key, the OTP, and the CSR content in the QR code may be encrypted using the device ID 126. The CSR content may include information uses in a CSR. For example, the CSR content may include a distinguished name (DN), an organization name, a geographical location, an email address, and the like.] 
scanning the machine readable optical label to read the authentication data and the security information; [0044] The customer device 104 and/or the customer 102 may receive the QR code via the OOB network or via the network 122. In some embodiments in which the QR code is received via the OOB network (e.g., the mail), the customer 102 may use a scanner 130 of the customer device 104 or another system to scan the QR code. The scanner 130 may include a two-dimensional imaging scanner, a camera included in the customer device 104, or any other suitable scanner. The customer device 104 may accordingly receive a read image of the QR code, which may enable the customer enrollment module 106 to extract the information included in the QR code (which has both authentication and security information as illustared above also in para 0041 of instant prior art.)]
generating at the mobile device a certificate request, the certificate request digitally signed using the authentication data and the security information; [0048] The customer enrollment module 106 may then communicate a confirmation message to the provider enrollment module 112 via the network 122. The confirmation message may use TLS encryption without client authentication in some embodiments. The confirmation message may include the decrypted OTP, the generated customer device public key, and the customer device CSR. In some embodiments, the confirmation message may include the decrypted OTP and the generated customer device public key. ]
and transmitting the certificate signing request to a registration authority. [0051] In embodiments in which the confirmation message includes the customer device CSR, the provider enrollment module 112 may be configured to communicate the customer device CSR to the CA server 120. The CA 118 may sign the customer device CSR and transmit a customer device CRT to the provider enrollment module 112. The provider enrollment module 112 may communicate the customer device CRT to the customer device 104.]
Although Herberg teaches optical label, he does not teach explicitly, however, Verma teaches validating the machine readable optical label at the mobile device; [0028] At step 310, the CA receives a certificate signing request (CSR) which stores a public key to be named in the certificate requested at step 305. In one embodiment, the CA receives the CSR from a mobile application, which itself, recovered the CSR from one or more QR codes displayed on the monitor of the server which generated the public key. The CA then correlates the CSR received at step 310 with the certificate enrollment data received at step 305. At step, 315, the CA generates the requested certificate.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Herberg with the disclosure of Verma. The motivation or suggestion would have been to implement a system that will provide efficient techniques for use of machine readable optical data enrolling a mobile device. (abstract, paras 0002-0008, Verma)  
Regarding claims 2 & 14, although Herberg teaches certificate request, he does not teach explicitly, however, Verma teaches the method further comprising the step of receiving a digitally signed certificate from the registration authority. [0028] At step 310, the CA receives a certificate signing request (CSR) which stores a public key to be named in the certificate requested at step 305. In one embodiment, the CA receives the CSR from a mobile application, which itself, recovered the CSR from one or more QR codes displayed on the monitor of the server which generated the public key. The CA then correlates the CSR received at step 310 with the certificate enrollment data received at step 305. At step, 315, the CA generates the requested certificate. Typically, the CA digitally signs the public key in the CSR using the private key of the CA. Relying parties can then verify the information in the certificate, by verifying the signature of the CA listed in the certificate.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Herberg with the disclosure of Verma. The motivation or suggestion would have been to implement a system that will provide efficient techniques for use of machine readable optical data enrolling a mobile device. (abstract, paras 0002-0008, Verma)  
Regarding claims 5 & 15, Herberg teaches wherein the machine readable optical label is a QR code. [[0043] The QR code (machine readable optical label) may be communicated to the customer 102 and/or the customer device 104. The QR code may be communicated via an OOB network. For example, the QR code may be included in a MMS message communicated to the customer device 104. Additionally, the QR code may be mailed to the customer 102. Additionally still, the QR code may be included in an email message sent to the customer 102.] 
Regarding claim 6, Herberg teaches wherein the authentication data comprises an identifier. [0037] Generally, the device ID 126 may include a device-specific number of the customer device 104. An example of the device ID 126 may include the Unique Device ID (UDID) used in APPLE.RTM. products that is a 40-digit alphanumeric sequence. [0038] In response to the enrollment message, the provider enrollment module 112 may generate a mapping. The mapping generally links or maps the customer device 104 to the set of information identifying the customer device 104 and/or the customer 102 from which the enrollment message is communicated. The mapping may include an OTP, a customer identifier, and a temporary identifier. 
Regarding claim 13, the claim is interpreted to be similar to claim 1 and rejected for the same reasons a set forth for claim 1.
Claims 3, 7, 11-12 & 18-19 are rejected under 35 USC 103 as being unpatentable over Herberg in view of Verma and Khan (US20180247298)
Regarding claim 3, although Herberg and Verma teach optical label, they don’t teach expclitly, however, Khan teaches validating using a checksum.   [0069] At step 200, ……server 104B. In one embodiment, the merchant backend server 104B gets the QR code (or the information encoded by the QR code) from the mobile backend server 104A. In one embodiment, the QR code can contain additional information, such as a security checksum, that is used to authenticate the information encoded within the QR code, to verify that the address within the QR code is authentic, i.e., that the user 106 is not being directed to a malicious server.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Herberg and Verma with the disclosure of Khan. The motivation or suggestion would have been to implement a system that will provide efficient techniques for encoding and decoding optial data such QR codes.( paras 0007-0008, Khan) 
Regarding claim 7, although Herberg and Verma teach authentication data, they do not teach explicitly, howvwer, Khan teaches  wherein the authentication data comprises a corresponding checksum. [0069] At step 200, ……server 104B. In one embodiment, the merchant backend server 104B gets the QR code (or the information encoded by the QR code) from the mobile backend server 104A. In one embodiment, the QR code can contain additional information, such as a security checksum, that is used to authenticate the information encoded within the QR code, to verify that the address within the QR code is authentic, i.e., that the user 106 is not being directed to a malicious server.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Herberg and Verma with the disclosure of Khan. The motivation or suggestion would have been to implement a system that will provide efficient techniques for encoding and decoding optial data such QR codes.( paras 0007-0008, Khan) 
Regarding claims 11 & 18, although Herberg and Verma teach security information, they do not teach explicitly, however, Khan teaches wherein the security information comprises biometric data.  [0054] In one embodiment, backend server 104A is configured to authenticate the user before completing the transaction. This authentication may be done with the help of mobile device 112 and/or point of interaction 110, e.g., by requiring the entry of a password, passcode, or passphrase, by fingerprint sensor or other biometric information, etc. ]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Herberg and Verma with the disclosure of Khan. The motivation or suggestion would have been to implement a system that will provide efficient techniques for encoding and decoding optial data such QR codes.( paras 0007-0008, Khan) 
Regarding claims 12 & 19, although Herberg and Verma teach the machine readable optical label , they do not teach explicitly, however, Khan teaches wherein the step of validating the machine readable optical label at the mobile device comprises: retrieving, at the mobile device, user biometric data relating to the user; and validating that the user biometric data matches the biometric data from the security information.  [0057] In one embodiment, .. a personal computer, etc. In one embodiment, the user may be asked to enter additional information to authorize the card data. Examples of authentication information include, but are not limited to, the CVV or CVC number commonly printed on the back of many credit or debit cards, user ID, password, passcode, or personal information number (PIN), fingerprint or other biometric information, and so on. This additional authentication information may or may not be stored within database 102, according to the rules and regulations as well as need for a particular kind of information. It is obvious to a skilled person in theart that the biometric data may matched with biometric data ( security data) stored in the database tor validating the user/customer]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Herberg and Verma with the disclosure of Khan. The motivation or suggestion would have been to implement a system that will provide efficient techniques for encoding and decoding optial data such QR codes.( paras 0007-0008, Khan) 

Claims 4, 8-10,& 16-17 are rejected under 35 USC 103 as being unpatentable over Herberg in view of Verma and Jamkhedkar (US20190205865)
Regarding claim 4, although Herberg and Verma teach the machine readable optical label, they do not teach explicitly, however, Jamkhedkar teaches  wherein the step of validating the machine readable optical label comprises validating using an expiration time. [0031] Various features ..data transfers. In some embodiments, the QR codes of the present disclosure may be provided with an expiration date. For example, a first entity (and/or the support server 120) may impose an expiration date on a QR code such that the QR code is ineffective after a certain period of time. For static QR codes, the expiration date may be days, weeks, months, or years. For dynamic QR codes, the expiration date may be minutes or hours. In some embodiments, certain regions or markets may have a shorter or longer expiration duration based on the security of the region or market. For example, in regions or countries of high crime, the expiration date may be shorter as compared to regions or countries with lower crime rates. As another example, for a merchant who works in a market with high incidence of fraud, the expiration date may be shorter. 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Herberg and Verma with the disclosure of Jamkhedkar. The motivation or suggestion would have been to implement a system that will provide efficient techniques for quick response (QR) codes and their uses in a variety of secured data transfers..( abstract, paras 0001-0002, Jamkhedjar) 
Regarding claim 8, although Herberg and Verma teach authentication information, they do not teach explicitly, however, Jamkhedkar teaches wherein the authentication data comprises an expiration time.  [0031] Various features ..data transfers. In some embodiments, the QR codes of the present disclosure may be provided with an expiration date. For example, a first entity (and/or the support server 120) may impose an expiration date on a QR code such that the QR code is ineffective after a certain period of time. For static QR codes, the expiration date may be days, weeks, months, or years. For dynamic QR codes, the expiration date may be minutes or hours. In some embodiments, certain regions or markets may have a shorter or longer expiration duration based on the security of the region or market. For example, in regions or countries of high crime, the expiration date may be shorter as compared to regions or countries with lower crime rates. As another example, for a merchant who works in a market with high incidence of fraud, the expiration date may be shorter. 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Herberg and Verma with the disclosure of Jamkhedkar. The motivation or suggestion would have been to implement a system that will provide efficient techniques for quick response (QR) codes and their uses in a variety of secured data transfers..( abstract, paras 0001-0002, Jamkhedkar) 
Regarding claims 9 & 16, although Herberg and Verma teach security information, they do not teach explicitly, however, Jamkhedkar teaches wherein the security information comprises location data. [0033] In some embodiments, a QR code identifier may be logically coupled with a location identifier to enhance security of data transfers. For example, for a static QR code, the location may be based on a known location of the first entity and an identifier of the static QR code. As another example, for a dynamic QR code, the location may be based on a location of the device requesting the QR code and/or an expected location of the first entity. If the location identifier does not match with the QR code identifier, the QR code may not be verified. 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Herberg and Verma with the disclosure of Jamkhedkar. The motivation or suggestion would have been to implement a system that will provide efficient techniques for quick response (QR) codes and their uses in a variety of secured data transfers..( abstract, paras 0001-0002, Jamkhedkar) 
Regarding claims 10 & 17, although Herberg and Verma teach machine readable optical label, they do not teach explicitly, however, Jamkhedkar teaches wherein the step of validating the machine readable optical label at the mobile device comprises: retrieving, at the mobile device, a current location of the mobile device; and validating that the current location is within the location data.  [0033] In some embodiments, a QR code identifier may be logically coupled with a location identifier to enhance security of data transfers. For example, for a static QR code, the location may be based on a known location of the first entity and an identifier of the static QR code. As another example, for a dynamic QR code, the location may be based on a location of the device requesting the QR code and/or an expected location of the first entity. If the location identifier does not match with the QR code identifier, the QR code may not be verified. 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Herberg and Verma with the disclosure of Jamkhedkar. The motivation or suggestion would have been to implement a system that will provide efficient techniques for quick response (QR) codes and their uses in a variety of secured data transfers..( abstract, paras 0001-0002, Jamkhedkar) 
Relevant prior arts shown in pto-892 but not used in the instant office action are as follows:
1. Elkin (US20170013087) teaches a method to receive media service application program into a media playback device includes scanning a quick response (QR) code containing a universal resource locator of a first server and an identifier of the media player device. The first server is accessed and a universal resource locator is provided to the media playback device to download an appropriate media service application for the media playback device from a second server. The media playback device installs the media service application and configures it for operation by a user. Multiple media services may be encoded in a QR code for a single media playback device. Multiple media playback devices may be associated with a single media service on a QR code. 
2. Medvinsky (US20110158411) discloses a method of registering a plurality of client devices with a device registration server for secure data communications, a unique symmetric key is generated for each of the client devices using a cryptographic function on a private key of the device registration server and a respective public key of each of the client devices, and a broadcast message containing the public key of the device registration server is sent to the client devices, in which the client devices are configured to generate a respective unique symmetric key from the public key of the device registration server and its own private key using a cryptographic function, and in which the unique symmetric key generated by each client device matches the respective unique symmetric key generated by the device registration server for the respective client device.
3. Brown (US20110210171) discloses embodiments of the systems, devices, and methods described herein generally facilitate transmission and reception of activation data for use in activating a mobile device to operate with a server. In accordance with one example embodiment, an activation barcode is received from a server by reading an image comprising the activation barcode via a computing device, wherein the image is displayed on a display associated with the computing device, and wherein the activation barcode encodes activation data comprising an activation password. The activation barcode is decoded at the mobile device to obtain the activation password, and an authentication is performed using the activation password after a device activation request is transmitted to the server, wherein the mobile device is activated to operate with the server if the authentication is successful. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497